Broyles, C. J.
1. The first special ground of the motion for a new trial, complaining of a certain excerpt from the charge of the court, is without merit. The excerpt, when considered in the light of the charge as a whole, could not have misled the jury, and it does not require another hearing of the ease.
2. The remaining special grounds of the motion are not complete and understandable within themselves. In order to ascertain whether error were shown by any of those grounds, this court would be compelled to refer to the brief of the evidence.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Jjuloe a/nd Bloodworth, JJ., concur.